DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 have been examined.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Abstract, Line 1: “Provided is a” should be changed to --A--.  
Appropriate correction is required.

Claim Objections
Claims 3, 7, and 13 are objected to because of the following informalities:  
Claim 3, Line 4: “coving” should be changed to --covering--.
Claim 7, Line 14: “coving” should be changed to --covering--.
--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8, 10-12, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claims 4, 10, and 16, it is unclear as to how a “hole pivotably secures the first strap hardware to the first end cap” when a ‘hole’ by definition is an absence of material through a body.  It seems that another feature, such as a pivot pin of the first end cap which extends through a hole in a body portion of the first strap hardware, should be added to clearly define the pivot joint/hinge between the first strap hardware and the first end cap.
The term "standard" in Claims 8 and 14 is a relative term which renders the claim indefinite.  The term “standard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There a number of different styles of car and airplane seat belt buckles .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConnell et al (US Patent 5,464,183).

As to Claim 1, McConnell et al disclose a detachable bracing bar for a collapsible stroller, comprising:
a rigid bracing bar (12) having a first end and a second end (Fig 3);
a first end cap (14) coupled to the first end of the bracing bar and a second end cap (14) coupled to the second end of the bracing bar (Fig 3);
a first strap (36/38) coupled to the first end cap, and a second strap (36/38) removably coupled to the second end cap (Fig 3);
the first strap and the second strap are adapted to removably couple to a first handlebar and a second handle bar of a collapsible stroller in a position that enables a user to grasp the rigid bracing bar and push the collapsible stroller with one hand (Fig 1).



As to Claim 3, McConnell et al disclose the detachable bracing bar of Claim 1 wherein the first strap comprises a hook-and-loop attachment via hook-and-loop hook coving a surface of the first strap, and a hook-and-loop loop covering an alternative surface of the first strap, and the second strap comprises a hook-and-loop attachment via hook-and-loop hook coving a surface of the second strap, and a hook-and-loop loop covering an alternative surface of the second strap (Fig 3).


Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7, 9, 13, 15 would be allowable if rewritten to overcome the objections set forth above.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of allowable subject matter in the claims is the inclusion of the limitation of a detachable bracing bar having caps on either end of the bar which are attachable to first and second strap hardware, respectively, such that one of the attachments is via a latch member.  The hardware is then adapted to be secured to the handles of a stroller via straps which enables a user to grasp the rigid bracing bar and push the collapsible stroller with one hand (Claims 4, 7, and 13). which is not found in the prior art references.  The closest prior art of record, Dotsey, Shah, McConnell et al, .


Conclusion
The prior art made of record, such as US Patent Application Publications 2009/0278335 and 2016/0059877 and US Patents 5918892 and 5645204 drawn to implements attachable to strollers, not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/1/2021